DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-59, 61, and 68-69 have been cancelled.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/2/2021 is again acknowledged.
Applicant's election with traverse of the single domain antibody species of SEQ ID NO: 176 in the reply filed on 6/2/2021 is again acknowledged. The examiner has searched the single domain antibody of SEQ ID NO: 176 and single domain antibodies having the CDR1 of SEQ ID NO: 173, the CDR2 of SEQ ID NO: 174, and the CDR3 of SEQ ID NO: 175.  This single domain antibody is also identified by the name 1.39.  
Claims 63, 73-76, and 78-80 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 63) or invention (claims 73-76 and 78-80), there being no allowable generic or linking claim. Election was made without traverse with respect to Group I and with traverse with respect to SEQ ID NO: 176 in the reply filed on 6/2/2021.
Note that elected SEQ ID NO: 176 (with CDR1/CDR2/CDR3 of SEQ ID NOS: 173/174/175) does not meet the structural requirements of claim 63 as amended.  The CDRs of SEQ ID NOS: 173, 174, and 175 are not found in the recited sequences.
	 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 60, 62, 64, 67, 72, and 81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 21-22, 27, 32, and 46 of copending Application No. 16/475,599.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace single domain antibodies that bind human PD-1 and do not block the interaction of human PD-1 with human PD-L1 and/or PD-L2.  At least for example, instant SEQ ID NO: 176 (see at least instant claim 62) corresponds to co-pending SEQ ID NO: 176 (see at least co-pending claim 8).  This sequence must have the binding properties of co-pending claim 1 in view of the claim dependency.  See also co-pending claim 46.  The additional binding molecules of co-pending claims 21-22 and 27 correspond to instant claims 64 and 81.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The co-pending claims have been allowed but have not issued.
Applicant has acknowledged this rejection but has not filed a properly executed terminal disclaimer.




Improper Markush Grouping Rejection
Claims 60, 62, 64-67, 70-72, 77, and 81-82 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721- 22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
MPEP 2117 states “Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term “Markush claim” is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim.”
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of the claims is improper because the alternatives defined by the Markush grouping (i.e. VH single domain antibodies comprising different 3 CDR sequences) are 
Claim 60 recites the CDRs from over 100 antibodies. Although these antibodies all bind to PD-1, they are not functionally equivalent as they bind to different epitopes of PD-1 (i.e. having different binding specificities). Antibodies that bind to different epitopes are not functionally equivalent. For example, antibodies that bind to epitopes within the PD-L1 binding domain of the PD-1 are expected to inhibit PD-1/PD-L1 interaction. However, the antibodies that bind to epitopes remote from the PD-L1 binding domain of the PD1 are not expected to affect PD-1/PD-L1 interaction. Antibodies that bind to different epitopes within the PD-L1 binding domain of PD-1 could inhibit PD-1/PD-L1 interaction to different degrees due to their different binding specificities and affinities. 
The structure that is common to antibodies (e.g. framework regions) is generally unrelated to antigen-binding function. The three CDRs are considered to be the region of contact between the single domain antibody and the antigen. The specification has not provided evidence indicating that all antibodies of claim 1 are binding to the same epitope and are functionally equivalent. Example 8 and Tables 1 and 2 list the sequences for a plurality of VH single domain antibodies that are structurally diverse. Because the antibodies are not disclosed in the specification or known in the art to be functionally equivalent and have a common use, and do H single domain antibody) and a common use that flows from the substantial structural feature, the rejection is deemed proper.
Claims 62, 64-67, 70-72, 77, and 81-82 depend upon claim 60 and do not rectify the improper Markush grouping of claim 60.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claims 66 and 70 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721- 22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
Claim 66 as amended is directed to an isolated binding agent that (A) binds to essentially the same epitope or (B) competes for binding to human PD-1 with the single domain antibody of claim 60.  The binding agent is optionally an antibody or fragment.  When the binding agent is a fragment, the fragment is optionally a human heavy chain variable domain (VH).
The only embodiment within this claim that corresponds to the elected invention is the 
optional human heavy chain variable domain (VH) corresponding having CDR1, CDR2, and CDR3 of SEQ ID NOS: 173, 174, and 175, respectively, as recited in claim 60.  First of all, the binding agent of claim 66 is not required to be an antibody at all.  Secondly, parts (A) and (B) do not share a common structure or use.  They are structurally and functionally distinct binding agents.  The binding agents optionally include conventional four chain antibodies (two light and 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claims 71-72 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721- 22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
Claim 71 is directed to an immunoconjugate comprising (A) the single domain antibody or (B) a binding agent that binds to essentially the same epitope as the single domain antibody of
claim 60.
Only part (A) corresponds to the elected single domain chain antibody or heavy chain  variable domain (VH) having CDR1, CDR2, and CDR3 of SEQ ID NOS: 173, 174, and 175, respectively, as recited in claim 60.  First of all, the binding agent of part (B) is not required to be an antibody at all.  Secondly, parts (A) and (B) do not share a common structure or use.  They are structurally and functionally distinct binding agents.  Thus, the claims are directed to immunoconjugates that are not disclosed in the specification or known in the art to be 
	Claim 72 is directed to a pharmaceutical composition comprising (A) a single domain antibody, (B) a binding agent that binds to essentially the same epitope as the single domain antibody, or (C) an immunoconjugate comprising the single domain antibody of claim 60.
Only parts (A) and (C) correspond to the elected single domain chain antibody or heavy chain  variable domain (VH) having CDR1, CDR2, and CDR3 of SEQ ID NOS: 173, 174, and 175, respectively, as recited in claim 60.  First of all, the binding agent of part (B) is not required to be an antibody at all.  Secondly, part (B) does not share a common structure or use with parts (A) and (C).  Thus, claim 72 is directed to pharmaceutical compositions reciting components that are not disclosed in the specification or known in the art to be functionally equivalent and have a common use, and do not share both a substantial structural feature and a common use that flows from the substantial structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 66 and 70-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 66 is directed to a binding agent that binds to essentially the same epitope or competes for binding to human PD-1 with the single domain antibody of claim 60.
Claim 71 is directed in part to an immunoconjugate comprising a binding agent that binds to essentially the same epitope as the single domain antibody of claim 60.
Claim 72 is directed in part to a pharmaceutical composition comprising a binding agent that binds to essentially the same epitope as the single domain antibody of claim 60.
While the elected single domain antibody of SEQ ID NO: 176 having the CDRs of SEQ ID NOS: 173, 174, and 175 is an embodiment that would meet the limitations of claims 66, 71, and 72, this single embodiment does not provide an adequate written description for all binding agents encompassed by the claims.  The specification does not disclose a structure/function 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 62 and 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
H sequences SEQ ID NOs: 4, 8, 12, 16, 20, 24, 28, 32, 36, 40, 44, 48, 52, 56, 60, 64, 68, 72, 76, 80, 104, 108, 112, 116, 120, 124, 128, 132, 136, 140, 144, 148, 152, 156, 160, 164, 168, 172, 176, 180, 184, 188, 192, 196, 200, 204, 208, 212, 216 or 220, or a sequence with at least 90% homology thereto.”  The elected single domain antibody is SEQ ID NO: 176 and the CDRs for this antibody (SEQ ID NOS: 173, 174, and 175) are already required by claim 60.  The claim as amended is not directed to the complete sequence of SEQ ID NO: 176 but only the CDRs.  It is unclear what the limitation of  “or a sequence with at least 90% homology thereto” refers to.  The metes and bounds of the claim  cannot be determined.  The claim is confusing.
Claim 82 has been amended to recite a “multivalent binding agent comprising a single domain antibody, optionally wherein said binding agent comprises two or more single domain antibodies according to claim 60, wherein said molecule is an agonist and wherein the single domain antibody that binds to PD-1 also blocks the interaction with PD-L1 and/or PD-L2.”  This claim is confusing as the limitation to binding agents comprising two or more single domain antibodies according to claim 60 is optional.  That is, the claim could be interpreted as including any “multivalent binding agent comprising a single domain antibody wherein said molecule is an agonist wherein the single domain antibody that binds to PD-1 also blocks the interaction with PD-L1 and/or PD-L2” (i.e. no limitations with respect to the single domain antibodies of claim 60).  This may have been a word processing error.  Applicant may have intended a “multivalent binding agent comprising at least one single domain antibody according to claim 60…”  The term “molecule” lacks antecedent basis in the claim itself and in claim 60.  The body of the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 82 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyson et al. (WO 2011/110621, of record).
Tyson et al. discloses agonist antibodies that bind to human PD-1 but do not block the interaction of human PD-1 with human PD-L1 and/or PD-L2 where they can be VH single domain antibodies. The antibodies target the membrane proximal epitope of PD-1. They transduce and potentiate an inhibitory signal to T cells through PD-1. See at least claims; page 
For example, a conjugate of the disclosed antibodies to an albumin binding protein as taught by Tyson et al. would be a multivalent binding agent within the scope of instant claim 82.  The limitations with respect to claim 60 in this claim are optional and not required.


If a properly executed terminal disclaimer was submitted (see double patenting rejection above), amending the claims as follows would place claims 60, 62, 64, 67, 71-72, 77, and 81 in condition for allowance: 
60.  An isolated single domain antibody that binds to human PD-1 but does not block the interaction of human PD-1 with human PD-L1 and/or human PD-L2, wherein said single domain antibody is a human heavy chain variable domain (VH) comprising a CDR1, 2, and 3 having the sequences of SEQ ID NO: 173, 174, and 174, respectively.
62. The isolated single domain antibody of claim 60 comprising SEQ ID NO: 176 or a sequence with at least 90% homology thereto.
71. An immunoconjugate comprising the single domain antibody of claim 60, wherein the single domain antibody is linked to a therapeutic agent, optionally wherein said therapeutic agent is a toxin, enzyme, radioisotope or other chemical moiety.
72. A pharmaceutical composition comprising the single domain antibody of claim 60 and a pharmaceutical carrier.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa